Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 31-55 are rejected.
Claims 31-55 are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted  under  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,  except  as otherwise indicated  in an Office action.
As to claim 41, 44 applicant recites the limitations  " means for transmitting ”, “means for receiving”, which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,  because they use a generic  placeholder  "a means",  coupled  with functional language means for transmitting and means for receiving: without reciting sufficient structure to achieve  the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, 

and to the  drawing,  if any, by reference  characters in response  to this Office action.
If applicant does not intend to have the claim limitation(s) treated under   35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines  for Determining  Compliance  With 35 U.S.C. 112 and for Treatment  of  Related  Issues in Patent  Applications,  76 FR 7162,  7167 (Feb. 9,   2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 31,36,41,46,51 are rejected  on the ground of nonstatutory double patenting as being unpatentable over claim 20,76 ,58,1, 75 of U.S. Patent No. 10624075  in view of Takeda (US-PG-PUB 2014/0211747 A1)

Instant application Claim 31
A method of wireless communication, comprising:
Patent 10624075 Claim 20 
A method of wireless communication of a user equipment (UE), comprising:
receiving, from a base station, a first indication comprising a first timing information for transmission of acknowledgment (ACK) / negative acknowledgement (NACK) to a downlink transmission;
receiving an indication comprising one or more subframes in which the ACKs/NACKs for the received DL transmissions are to be transmitted or in which the ACKs/NACKs for sent UL transmissions are to be received, wherein the indication comprises at least one of a first set of resources that are to be used by the UE when transmitting the ACKs/NACKs for the received DL transmissions or a second set of resources that are to be used by the UE when receiving the ACKs/NACKs for the sent UL transmissions; and receiving a delay period for delaying transmission of ACKs/NACKs



Patent application 10624075 does expressly teach does not expressly teach receiving, from the base station, a first downlink transmission; and
transmitting, to the base station, a first ACK/NACK to the first downlink transmission based on the first timing information.
However Takeda from a similar field of endeavor teaches receiving (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), from the base station (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), a first downlink transmission (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),; and
transmitting (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data), to the base station (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),, a first ACK/NACK to the first downlink transmission based on the first information(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Takeda and 10624075
(Takeda [0012]). 

Instant application Claim 36

Patent 10624075 Claim 76

A user equipment (UE), comprising:

a memory; and

a processor coupled to the memory and configured to:
An apparatus for wireless communication, the apparatus being a user equipment (UE), the apparatus comprising:

a memory; and

at least one processor coupled to the memory and configured to:
receive, from a base station, a first indication comprising a first timing information for transmission of acknowledgment (ACK) / negative acknowledgement (NACK) to a downlink transmission;
receive, from the base station, a first downlink transmission;
indicate to the at least one UE one or more subframes in which the at least one UE is to transmit the ACKs/NACKs for the received DL transmissions or is to receive the ACKs/NACKs for sent UL transmissions
end a delay period to the at least one UE for delaying transmission of ACKs/NACKs,

Patent application does not expressly teach receive, 

transmit, to the base station, a first ACK/NACK to the first downlink transmission based on the first timing information.
However Takeda from a similar field of endeavor teaches receive (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), from the base station (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),, a first downlink transmission (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),; and
transmit (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data), to the base station (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),a first ACK/NACK to the first downlink transmission based on the first information(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Takeda and 10624075
In order to manage resources for ack/nack. Because Takeda teaches a tradeoff between resources for downlink ack/nack and the available bandwidth thus providing efficient spectrum utilization (Takeda [0012]). 




Instant application Claim 41
An apparatus of wireless communication, comprising:
Patent 10624075 Claim 58
an apparatus for wireless communication, the apparatus being a user equipment (UE),
means for receiving, from a base station, a first indication comprising a first timing information for transmission of acknowledgment (ACK) / negative acknowledgement (NACK) to a downlink transmission;
means for receiving information from an evolved node B (eNB) of a change in at least one of a first configuration that indicates one or more subframes to be used for transmission of acknowledgments (ACKs)/negative acknowledgements (NACKs) for downlink (DL) transmissions of a same DL configuration received by a user equipment (UE),
means for receiving a delay period for delaying transmission of ACKs/NACKs, wherein the delay period is specific to each individual ACK/NACK


Patent 10624075 does not teach means for receiving, from the base station, a first downlink transmission; and means for transmitting, to the base station, a first ACK/NACK to the first downlink transmission based on the first timing information.
(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), from the base station (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),, a first downlink transmission (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),; and
transmit (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data), to the base station (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),a first ACK/NACK to the first downlink transmission based on the first information(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Takeda and 10624075
In order to manage resources for ack/nack. Because Takeda teaches a tradeoff between resources for downlink ack/nack and the available bandwidth thus providing efficient spectrum utilization (Takeda [0012]). 
	








Instant application Claim 46
A method of wireless communication,
Patent 10624075 Claim 1
A method of wireless communication of an evolved Node B (eNB) comprising:
transmitting, to a user equipment (UE), a first indication comprising a first timing information for transmission of acknowledgment (ACK) / negative acknowledgement (NACK) to a downlink transmission;
indicating to the at least one UE one or more subframes in which the at least one UE is to transmit the ACKs/NACKs for the received DL transmissions or is to receive the ACKs/NACKs for sent UL transmissions,
sending a delay period to the at least one UE for delaying transmission of ACKs/NACKs,


Patent application does not teach transmitting, to the UE, a first downlink transmission; and
receiving, from the UE, a first ACK/NACK to the first downlink transmission based on the first timing information.
However Takeda from a similar field of endeavor teaches transmitting, to the UE(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), a first downlink transmission(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal); and
receiving (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), from the UE(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), a first ACK/NACK to the first downlink transmission based on the first timing information(Takeda fig.12 step 5 Ue transmitting ack/nack to base station  using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Takeda and 10624075
In order to manage resources for ack/nack. Because Takeda teaches a tradeoff between resources for downlink ack/nack and the available bandwidth thus providing efficient spectrum utilization (Takeda [0012]). 







Claim 51
A base station, comprising: a memory; and
a processor coupled to the memory and configured to:
Patent 10624075 Claim 75
An apparatus for wireless communication, the apparatus being an evolved Node B (eNB), the apparatus comprising:

a memory
transmit, to a user equipment (UE), a first indication comprising a first timing information for transmission of acknowledgment (ACK) / negative acknowledgement (NACK) to a downlink transmission;
indicate to the at least one UE one or more subframes in which the at least one UE is to transmit the ACKs/NACKs for the received DL transmissions or is to receive the ACKs/NACKs for sent UL transmissions,
send a delay period to the at least one UE for delaying transmission of ACKs/NACKs, wherein the delay period is specific to each individual ACK/NACK;


Patent application does not teach transmit, to the UE, a first downlink transmission; and
receive, from the UE, a first ACK/NACK to the first downlink transmission based on the first timing information.
However Takeda from a similar field of endeavor teaches transmit, to the UE(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), a first downlink transmission(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal); and
receive (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), from the UE(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), a first ACK/NACK to the first downlink transmission based on the first timing information(Takeda fig.12 step 5 Ue transmitting ack/nack to base station  using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Takeda and 10624075
In order to manage resources for ack/nack. Because Takeda teaches a tradeoff between resources for downlink ack/nack and the available bandwidth thus providing efficient spectrum utilization (Takeda [0012]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31,32,33,35,36,37,40,41,42,45,46,47,50,51,52,55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US-PG-PUB 2014/0211747 A1) and in view of Stern-Berkowitz et al. (US-PG-PUB 2014/0086112 A1) hereinafter Stern

The application is about scheduling delayed ack/nack and is shown in fig. 11

    PNG
    media_image1.png
    449
    507
    media_image1.png
    Greyscale


The primary reference Takeda is about resource allocation for ack/nack and is shown in fig. 12

    PNG
    media_image2.png
    445
    573
    media_image2.png
    Greyscale

The secondary reference Stern-Berkowitz is about a method for dynamic TDD uplink downlink configuration and is shown in fig. 5

    PNG
    media_image3.png
    581
    440
    media_image3.png
    Greyscale





As to claim 31. Takeda teaches a method of wireless communication (Takeda fig. 5 a wireless communication system made of Ue and eNB) which according to a system see also [0058]), comprising:
Receiving (Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC), from a base station(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ), a first indication comprising a first information for transmission of acknowledgment (ACK) / (Takeda fig.12 and [0138] RRC notification being used to notify terminal of available ack/nack resources for received downlink transmission);
receiving (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), from the base station (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), a first downlink transmission(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),; and
transmitting (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data), to the base station (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),, a first ACK/NACK to the first downlink transmission based on the first information(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),
Takeda does not teach expressly teach indication comprising first timing information, 
	However Stern teaches indication comprising first timing information (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling which relate to a Harq transmission and adjustment of transmission of UL transmission according to certain timing).
(Stern [0008]).

As to claim 32. The combination of Takeda and Stern teaches all limitation of parent claim 31
Takeda does not teach wherein the first timing information comprises a delay period for ACK/NACK transmission.
However Stern from a similar field of endeavor teaches wherein the first timing information comprises a delay period for ACK/NACK transmission (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling which relate to a Harq transmission and adjustment of transmission of UL transmission according to certain timing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).

As to claim 35. The combination of Takeda and Stern teaches all limitation of parent claim 31,
Takeda teaches wherein the first indication further comprises resource information for transmission of ACK/NACK(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ),

As to claim 36. Takeda teaches a user equipment (UE) (Takeda fig. 11 a terminal), comprising:
a memory (Takeda fig.12 a table holding ARI value from which selection is done); and
a processor (Takeda fig.11, 52 a control processing section i.e. processor),coupled to the memory (Takeda fig. 7 a table i.e. memory associating A/N resource according to RRC signaling) and configured to:
receive (Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC), from a base station(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ), a first indication comprising a first information for transmission of acknowledgment (ACK) / negative acknowledgement (NACK) to a downlink transmission (Takeda fig.12 and [0138] RRC notification being used to notify terminal of available ack/nack resources for received downlink transmission);
receive (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), from the base station (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),, a first downlink transmission (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),; and
transmit (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data), to the base station (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),a first ACK/NACK to the first downlink transmission based on the first information(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),
Takeda does not teach indication comprising first timing information 
	However Stern teaches indication comprising first timing information (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling which relate to a Harq transmission and adjustment of transmission of UL transmission according to certain timing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).

As to claim 37. The combination of Takeda and Stern teaches all limitation of parent claim 36,
Takeda does not teach wherein the first timing information comprises a delay period for ACK/NACK transmission.
However Stern from a similar field of endeavor teaches wherein the first timing information comprises a delay period for ACK/NACK transmission (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling which relate to a Harq transmission and adjustment of transmission of UL transmission according to certain timing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use a timing information as taught by Stern in order to transmit UL Harq . Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).

As to claim 40 The combination of Takeda and Stern teaches all limitation of parent claim 36,
Takeda teaches wherein the first indication further comprises resource information for transmission of ACK/NACK(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ),

As to claim 41. Takeda teaches an apparatus of wireless communication (Takeda fig. 5 a wireless communication system made of Ue and eNB see also [0058]),, comprising:
comprising:
means for receiving (Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC), from a base station(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ), a first indication comprising a first information for transmission of acknowledgment (ACK) / negative acknowledgement (NACK) to a downlink transmission (Takeda fig.12 and [0138] RRC notification being used to notify terminal of available ack/nack resources for received downlink transmission);
means for receiving (Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), from the base station(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), a first downlink transmission(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),; and
means for transmitting (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data), to the base station (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),, a first ACK/NACK to the first downlink transmission based on the first information(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),.
Takeda does not teach indication comprising first timing information 
	However Stern teaches indication comprising first timing information (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling which relate to a Harq transmission and adjustment of transmission of UL transmission according to certain timing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).

As to claim 42. The combination of Takeda and Stern teaches all limitation of parent claim 41,
Takeda does not teach wherein the first timing information comprises a delay period for ACK/NACK transmission.
However Stern from a similar field of endeavor teaches wherein the first timing information comprises a delay period for ACK/NACK transmission (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling which relate to a Harq transmission and adjustment of transmission of UL transmission according to certain timing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).

As to claim 45. The combination of Takeda and Stern teaches all limitation of parent claim 41,
Takeda teaches wherein the first indication further comprises resource information for transmission of ACK/NACK(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ),


As to claim 46. Takeda teaches a method of wireless communication (Takeda fig. 5 a Ue and eNB which works according to a method), comprising:
transmitting(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ), to a user equipment (UE) (Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ), a first indication comprising a first information for transmission of acknowledgment (ACK) / negative acknowledgement (NACK) to a (Takeda fig.12 and [0138] RRC notification being used to notify terminal of available ack/nack resources for received downlink transmission);;
transmitting, to the UE(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), a first downlink transmission(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal); and
receiving (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), from the UE(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), a first ACK/NACK to the first downlink transmission based on the first timing information(Takeda fig.12 step 5 Ue transmitting ack/nack to base station  using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),
Takeda does not teach indication comprising first timing information 
	However Stern teaches indication comprising first timing information (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling which relate to a Harq transmission and adjustment of transmission of UL transmission according to certain timing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. (Stern [0008]).

As to claim 47. The combination of Takeda and Stern teaches all limitation of parent claim 46,
Takeda does not teach wherein the first timing information comprises a delay period for ACK/NACK transmission.
However Stern from a similar field of endeavor teaches wherein the first timing information comprises a delay period for ACK/NACK transmission (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling which relate to a Harq transmission and adjustment of transmission of UL transmission according to certain timing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).

As to claim 50. The combination of Takeda and Stern teaches all limitation of parent claim 46,
(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ),


As to claim 51. Takeda teaches a base station (Takeda fig. 8 a base station), comprising:
a memory (Takeda [0068] a table holding ari information); and
a processor (Takeda [0077]  base station having a control section i.e. a processor and judgment section 26 i.e. processor)  coupled to the memory and configured to:
transmit(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal),  to a user equipment(Takeda fig.12 step 4 [0142] base station transmitting PDSCH i.e. data to terminal i.e. being received by terminal), a first indication comprising a first information for transmission of acknowledgment (ACK) / negative acknowledgement (NACK) to a downlink transmission (Takeda fig.12 and [0138] RRC notification being used to notify terminal of available ack/nack resources for received downlink transmission);;
transmit (Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), to the UE(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6),, a first downlink transmission(Takeda fig.12 step 5 Ue transmitting ack/nack using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6); and
receive (Takeda fig.12 step 5 Ue transmitting ack/nack to base station  using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), from the UE(Takeda fig.12 step 5 Ue transmitting ack/nack to base station  using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6), a first ACK/NACK to the first downlink transmission based on the first timing information(Takeda fig.12 step 5 Ue transmitting ack/nack to base station  using identified resource which was allocated by base station in response to received PDSCH i.e. data see also [0144] step 6).
	Takeda does not teach indication comprising first timing information 
	However Stern teaches indication comprising first timing information (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling which relate to a Harq transmission and adjustment of transmission of UL transmission according to certain timing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).

As to claim 52. The combination of Takeda and Stern teaches all limitation of parent claim 51,
Takeda does not teach wherein the first timing information comprises a delay period for ACK/NACK transmission.
However Stern from a similar field of endeavor teaches wherein the first timing information comprises a delay period for ACK/NACK transmission(Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling which relate to a Harq transmission and adjustment of transmission of UL transmission according to certain timing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).

As to claim 55. The combination of Takeda and Stern teaches all limitation of parent claim 51,
Takeda teaches wherein the first indication further comprises resource information for transmission of ACK/NACK(Takeda fig 12 step 1 terminal being notified of resource for ACK/NACK via RRC from base station and see also [0138] ),

Claim 33,38,43,48,53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US-PG-PUB 2014/0211747 A1) and in view of Stern-Berkowitz et al. (US-PG-PUB 2014/0086112 A1) hereinafter Stern and in view of Krishnamurthy et al. (US-PG-PUB 2014/0064109 A1)

As to claim 33. The combination of Takeda and Stern teaches all limitation of parent claim 31,
The combination of Takeda and Stern does not teach wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots.
However Krishnamurthy from a similar field of endeavor teaches  wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Krishnamurthy [0090] a scheduling which relate to time-slot being signaled via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Krishnamurthy and the combined teaching of Takeda and Stern to use slot as timing for scheduling. Because Krishnamurthy teaches a method of reducing cell data throughput between multiple cell thus providing efficient spectrum utilization (Krishna [0002]).

As to claim 38. The combination of Takeda and Stern teaches all limitation of parent claim 36,

However Krishnamurthy from a similar field of endeavor teaches  wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Krishnamurthy [0090] a scheduling which relate to time-slot being signaled via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Krishnamurthy and the combined teaching of Takeda and Stern to use slot as timing for scheduling. Because Krishnamurthy teaches a method of reducing cell data throughput between multiple cell thus providing efficient spectrum utilization (Krishna [0002]).

As to claim 43. The combination of Takeda and Stern teaches all limitation of parent claim 41,
The combination of Takeda and Stern does not teach wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots.
However Krishnamurthy from a similar field of endeavor teaches  wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Krishnamurthy [0090] a scheduling which relate to time-slot being signaled via RRC).
(Krishna [0002]).

As to claim 48. The combination of Takeda and Stern teaches all limitation of parent claim 46,
The combination of Takeda and Stern does not teach wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots.
However Krishnamurthy from a similar field of endeavor teaches  wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Krishnamurthy [0090] a scheduling which relate to time-slot being signaled via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Krishnamurthy and the combined teaching of Takeda and Stern to use slot as timing for scheduling. Because Krishnamurthy teaches a method of reducing cell data throughput between multiple cell thus providing efficient spectrum utilization (Krishna [0002]).

As to claim 53. The combination of Takeda and Stern teaches all limitation of parent claim 51,

However Krishnamurthy from a similar field of endeavor teaches  wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Krishnamurthy [0090] a scheduling which relate to time-slot being signaled via RRC).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Krishnamurthy and the combined teaching of Takeda and Stern to use slot as timing for scheduling. Because Krishnamurthy teaches a method of reducing cell data throughput between multiple cell thus providing efficient spectrum utilization (Krishna [0002]).

Claim 34,39,44,49,54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US-PG-PUB 2014/0211747 A1) and in view of Stern-Berkowitz et al. (US-PG-PUB 2014/0086112 A1) hereinafter Stern and in view of Krishnamurthy et al. (US-PG-PUB 2014/0064109 A1)

As to claim 34. The combination of Takeda and Stern teaches all the limitations of parent claims 31, of further comprising:
Takeda teaches receiving a second indication comprising a second information for transmission of ACK/NACK (Takeda [0141] multiple configurations being provided for ack/Nack);
(Takeda [0142] 2 downlink transmission being transmitted i.e. received from base station); 
Takeda does not teach indication comprising first timing information 
	However Stern teaches indication comprising first timing information (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).
The combination of Takeda and Stern does not teach transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However Nishio from a similar field of endeavor teaches transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Nishio and the combined teaching of Takeda and Stern to use a same slot to transmit multiple (Nishio [0010]).

As to claim 39. The combination of Takeda and Stern teaches all the limitations of parent claims 36, of further comprising:
Takeda teaches receiving a second indication comprising a second information for transmission of ACK/NACK (Takeda [0141] multiple configurations being provided for ack/Nack);
receiving a second downlink transmission (Takeda [0142] 2 downlink transmission being transmitted i.e. received from base station); 
Takeda does not teach indication comprising first timing information 
	However Stern teaches indication comprising first timing information (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).
The combination of Takeda and Stern does not teach transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
(Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Nishio and the combined teaching of Takeda and Stern to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

As to claim 44 The combination of Takeda and Stern teaches all the limitations of parent claims 41, of further comprising:
Takeda teaches means for receiving a second indication comprising a second information for transmission of ACK/NACK (Takeda [0141] multiple configurations being provided for ack/Nack);
means for receiving a second downlink transmission (Takeda [0142] 2 downlink transmission being transmitted i.e. received from base station); 
Takeda does not teach indication comprising first timing information 
	However Stern teaches indication comprising first timing information (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling).
(Stern [0008]).
The combination of Takeda and Stern does not teach means for transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However Nishio from a similar field of endeavor teaches means for transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Nishio and the combined teaching of Takeda and Stern to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

As to claim 49. The combination of Takeda and Stern teaches all the limitations of parent claims 46, of further comprising:
Takeda teaches receiving a second indication comprising a second information for transmission of ACK/NACK (Takeda [0141] multiple configurations being provided for ack/Nack);
(Takeda [0142] 2 downlink transmission being transmitted i.e. received from base station); 
Takeda does not teach indication comprising first timing information 
	However Stern teaches indication comprising first timing information (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).
The combination of Takeda and Stern does not teach transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However Nishio from a similar field of endeavor teaches transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Nishio and the combined teaching of Takeda and Stern to use a same slot to transmit multiple (Nishio [0010]).

As to claim 54. The combination of Takeda and Stern teaches all the limitations of parent claims 51, of further comprising:
Takeda teaches receiving a second indication comprising a second information for transmission of ACK/NACK (Takeda [0141] multiple configurations being provided for ack/Nack);
receiving a second downlink transmission (Takeda [0142] 2 downlink transmission being transmitted i.e. received from base station); 
Takeda does not teach indication comprising first timing information 
	However Stern teaches indication comprising first timing information (Stern fig.12 step 505 and 506 and indication being received from based station for timing of UL HARQ scheduling and uplink Harq and [0262] a delay which is being signaled in control signaling).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Takeda and the teaching of Stern to use and indicating signaling in order to signal delay for HARQ. Because Stern teaches a method of resolving direction issue related to subframe thus providing for efficient spectrum utilization (Stern [0008]).
The combination of Takeda and Stern does not teach transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
(Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Nishio and the combined teaching of Takeda and Stern to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US-PG-PUB 2014/0098780 A1) method for transmitting uplink control information.
Zhao et al. (US-PG-PUB 2013/0294242 A1) method and system for PUSCH transmission

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                   

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412